DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/24/2022 and Applicant’s request for reconsideration of application 16/650730 filed 05/24/2022.
Claims 1-12 have been examined with this office action.

Claim Objections
Claim 7 is missing a “.” at the end of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of estimating the volatility of a security based on intraday trading data relating to that security without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, and independent claim 7 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving, by the computing device, security transaction price data that is sampled during a time interval; filtering, by the computing device, the received security transaction price data to remove unreliable data; calculating, by the computing device, from the filtered sample of transaction price data of a security, a volatility estimator based on an assumption that a transaction price of a security comprises: the sum of ((1) a latent efficient security price that follows a general Itô semimartingale, and (2) a market microstructure noise component that follows a discrete-time moving-average (MA)(∞) associated with the random execution of trades; where the estimator is further calculated by maximizing the likelihood of a mis- specified moving-average (MA) model of returns with homoscedastic innovations; utilizing, by the computing device, Quasi-Maximum Likelihood Estimator (QMLE) to determine volatility and noise for the security; and configuring an interactive tool to display a plurality of indicators in a plurality of regions of a graphical user interface (GUI) to facilitate a user to take one or more actions based on the determined volatility and noise, wherein the configuration of the interactive tool includes: dynamically regions, the first indicator representing security transaction price data sampled during a time interval; 105367625.1-2-Application No. 16/650,730Docket No.: ARCD.P0643US/1001115801 Reply to Office Action of February 1, 2022 dynamically dynamically displaying a volatility estimator region, wherein the volatility estimator region includes: a first location for displaying an estimated volatility of the security transaction price data sampled during the time interval; a second location for displaying a latent efficiency security price; and a third location for displaying a noise component, wherein the noise component is displayed concurrently with a volume level associates with the security, wherein the volatility estimator region is configured to receive commands from the user ”. 

Claim 7 comprises inter alia the functions or steps of “receiving security transaction price data that is sampled during a time interval; filtering the received security transaction price data to remove unreliable data; calculating, from the filtered sample of transaction price data of a security, a volatility estimator based on an assumption that a transaction price of a security comprises: the sum of (1) a latent efficient security price that follows a general Itô semimartingale, and (2) a market microstructure noise component that follows a discrete-time moving-average (MA)(∞) associated with the random execution of trades; where the estimator is further calculated by maximizing the likelihood of a mis-specified moving-average (MA) model of returns with homoscedastic innovations; utilizing Quasi-Maximum Likelihood Estimator (QMLE)to determine volatility and noise for the security; and configuring an interactive tool to display a plurality of indicators in a plurality of regions of a graphical user interface (GUI) to facilitate a user to take one or more actions based on the determined volatility and noise, wherein the configuration of the interactive tool includes: dynamically dynamically dynamically displaying a volatility estimator region, wherein the volatility estimator region includes: a first location for displaying an estimated volatility of the security transaction price data sampled during the time interval; a second location for displaying a latent efficiency security price; and a third location for displaying a noise component, wherein the noise component is displayed concurrently with a volume level associates with the security, wherein the volatility estimator region is configured to receive commands from the user ”.

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Estimating the volatility of a security based on intraday trading data relating to that security is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of displaying , receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. The term “dynamically” is understood be mean “by a computer”. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [Figure 9] [0134-0148]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-6 and 8-12, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
Claims 1-12 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered and are persuasive. The examiner maintains that in  the present case, the judicial exception is not integrated into a practical application since there is no improvement to the functioning of the computer or to a technology, and the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. The functioning of the computer is not improved merely by the display and arrangement of data. Instead, the computer is being used as a tool to perform its intended purpose of displaying data. Applicant’s argument that certain arrangements of data makes the computer more efficient to use is subjective to the reader of the data and a matter of design choice and not a functional improvement to the computer. Regarding applicant’s arguments directed toward Core Wireless, the examiner disagrees that the present set of claims are analogous to those found in Core Wireless as being patent eligible. Below are pages 9 and 10 on the Core Wireless decision:

The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal. Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49. Because small screens “tend to need data and functionality divided into many layers or views,” id. at 1:29–30, prior art interfaces required users to drill down through many layers to get to desired data or functionality. Id. at 1:29–37. That process could  “seem slow, complex and difficult to learn, particularly to novice users.” Id. at 1:45–46. The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. Because we hold that the asserted claims are not directed to an abstract idea, we do not proceed to the second step of the inquiry. The claims are patent eligible under § 101.

As can be seen from the Core Wireless decision, the particular manner of summarizing and presenting information in the application in Core Wireless improved user interfaced for electron devices particularly those with small screen as confirmed by the specification. Specifically, the decision stated that “Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer”.  In contrast, rather than solving any technological problem, the present claims simply call for displaying certain information in a user interface. See Trading Techs., 2015 WL 774655 at *4 (“If the claims simply provided for ‘setting, displaying, and selecting’ data information, CQG would be correct in its assessment that the claims are directed to an abstract idea”); Trading Techs., 675 F. App’x at 1005 (“ineligible claims generally lack steps or limitations specific to a solution of a problem, or improvement in the functioning of technology”). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 02/01/2022 used as prior art and in the conclusion section in the office action submitted 02/01/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/19/2022